Citation Nr: 0119922	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for service-connected 
anxiety disorder, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from March 1948 to January 
1949.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that, inter alia, denied entitlement to a 
compensable evaluation for service-connected anxiety 
reaction.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In October 2000, the Board remanded the case to the RO for 
additional development.  All development requested has been 
completed to the extent possible and the case is returned to 
the Board for adjudication.  

In a March 2001 rating decision, a 10 percent rating was 
assigned for anxiety disorder.  Inasmuch as a higher 
evaluation is potentially available and the issue of an 
increased rating was already in appellate status, the Board 
will consider entitlement to an increased rating for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.  

2.  The service-connected anxiety disorder is currently 
manifested by possible mild impairment in concentration; all 
other symptoms are well controlled by continuous medication.

3.  Depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, decrease in work efficiency are not 
shown.


CONCLUSION OF LAW

The criteria for a schedular rating higher than 10 percent 
for anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a July 1949 rating decision, service connection for 
chronic anxiety reaction was established.  A 10 percent 
disability rating was assigned from January 1949 and a 
noncompensable rating was assigned from May 1949.

In January 1998, the veteran requested an increased rating 
and reported that he took 15 to 20 mg of Valium daily.  The 
RO scheduled an examination.  

At the December 1998 VA mental disorders examination report, 
the examiner reviewed the claims file.  The report notes that 
the veteran's spouse had died three weeks earlier and that 
the examination had been delayed for that reason.  The 
examiner noted that the veteran had retired from working in 
1972 due to pulmonary problems.  On examination, the veteran 
appeared to be confused and unable to focus but his 
appearance and grooming were adequate and he was oriented in 
all three spheres.  Memory deficit, probably related to 
dementia, was noted.  Insight and judgment were poor.  The 
veteran reported having used Valium for 20 years; however, he 
thought that it was for his nervous stomach.  He claimed that 
his only current emotional problem was depression over his 
spouse's death.  He denied any history of alcohol or drug 
abuse.  His Beck depression inventory score was 12, 
consistent with mild to moderate depression.  His Minnesota 
Multiphasic Personality Inventory profile portrayed a 
somatically reactive man who over-attended to his physical 
problems.  There was some evidence of hysterical features.  
Depression and denial were overused and defensive.  The 
examiner offered an Axis I diagnosis of reactive depression 
to wife's death and assigned a Global Assessment of 
Functioning (GAF) score of 67 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score of 61 to 70 is indicative of 
some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.125 (2000)].

VA re-examined the veteran in December 2000.  The examiner 
reviewed the claims file and noted long-term addiction to 
Valium.  The veteran denied any negative impact on his past 
work performance secondary to anxiety or other psychiatric 
symptoms.  He had never been in any formal outpatient 
psychiatric care and had never been psychiatrically 
hospitalized or made any suicide attempt.  The veteran 
reported having taken, Valium which was prescribed by his 
family physician, for many years and that in the past he had 
been unable to stop taking Valium.  The Valium did not cause 
any untoward side-effects and did help control his nerves, 
such that he did not have any significant anxiety symptoms or 
any other psychiatric problems.  His family physician was 
aware of the veteran's long-term use of Valium but given the 
veteran's age and life circumstances had felt it was in the 
veteran's best interest to continue taking Valium, despite 
what appeared to be a medically controlled addiction.  

The examiner felt that the veteran's appearance, attitude, 
and behavior were generally within normal limits.  He was 
well nourished and his attire was neat and casual.  His 
hygiene was good.  He was cooperative during the examination.  
He answered all questions and made good eye contact.  His 
sensorium was intact.  His speech was relevant, coherent, and 
productive.  Thought processes were rational, coherent, and 
goal-directed.  He was oriented times three.  Short-term 
memory and concentration were generally good.  His mood was 
pleasant and euthymic.  His affect was appropriate and full 
range.  He was not a suicidal or homicidal risk.  The 
veteran's insight and judgment were considered to be good and 
his level of personal and social adjustment was generally 
acceptable.

The examiner felt that there was no compelling evidence of 
significant cognitive impairment, such as dementia.  There 
might have been evidence of mild disruptive impairment in 
concentration but no severe problem was noted.  The examiner 
confirmed longstanding mild anxiety disorder.  The examiner 
felt that the depression and confusion mentioned in the prior 
examination report were secondary to grief at that time and 
that there was no evidence of depression or other mood 
disturbance presently.  When veteran said that Valium 
controlled his anxiety symptoms quite well the examiner 
agreed that he appeared to be free of any significant or 
disruptive anxiety symptoms or depression.  His anxiety 
caused no more than occasional mild disruptions.  The 
examiner felt that the veteran would have had no difficulty 
in finding and maintaining employment, noting that the 
veteran had retired for other health reasons.  Formal care 
for his psychiatric disability was not indicated but the 
veteran was to continue on Valium.  

The December 2000 Axis I diagnoses were anxiety disorder, not 
otherwise specified; mild anxiety secondary to service-
connected tuberculosis and loss of lung.  The examiner also 
reported that the veteran's GAF score was 85 [according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, a score of 81 to 90 
is indicative of absent or minimal symptoms, good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, no more than everyday problems or concerns.  See 
38 C.F.R. § 4.125 (2000)]. 

II.  Legal Analysis

The RO has met its duty to assist the appellant in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the Statement of the Case and the Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  It appears that all 
evidence relative to the claim has been obtained and 
associated with the claims folder.  VA examinations were 
conducted and copies of the reports associated with the file.  
All action requested in the October 2000 Board remand was 
completed to the extent possible.  Lastly, while the 
veteran's Valium is prescribed by a family physician, it is 
clear from information obtained from the VA examinations that 
the veteran does not receive formal psychiatric care from his 
family physician and there is otherwise no suggestion on the 
part of the veteran or his representative that any records 
from that physician would reveal anything other than the 
already documented fact that that physician simply prescribes 
the veteran Valium.  In other words, there is nothing that 
suggests that this physician had conducted any mental status 
examinations or evaluations which might elicit the types of 
findings necessary for rating purposes.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The service-connected anxiety disorder has been rated 10 
percent disabling for the entire appeal period under 
Diagnostic Code 9413.  There does not appear to be any other 
applicable diagnostic code that would offer a rating greater 
than Diagnostic Code 9413. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2000), anxiety 
disorder, not otherwise specified, will be evaluated in 
accordance with the General Rating Formula for Mental 
Disorders.  Under that formula, a 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The Board notes that when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission and shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126 (2000).  The December 1998 VA examination 
report reflects increased depression and confusion.  A GAF 
score of 67 was assigned; however, as noted in the December 
2000 examination report, that examination was conducted 
during the grieving process, which represents an 
extraordinary situation.  The evidence does not reflect 
frequent or lengthy exacerbation of anxiety so as to increase 
overall occupational and social impairment.

The service-connected anxiety disorder is currently 
manifested by possible mild impairment in concentration; all 
other symptoms are well controlled by continuous medication.  
Comparing these symptoms with the criteria of the rating 
schedule, the Board finds that the criteria for a 10 percent 
disability rating under Diagnostic Code 9413 are more nearly 
approximated.  The medical evidence clearly indicates that 
the veteran is not significantly impaired in any way by his 
service-connected anxiety neurosis.  Moreover, the recent VA 
examiner noted that the symptoms remained well controlled 
with medication and that such medication would continue.  The 
GAF score of 85 reflects little, if any, impairment.  Because 
a 10 percent rating is warranted where symptoms are 
controlled by continuous medication, it is clear that a 10 
percent disability rating is warranted under Diagnostic Code 
9413.  

The evidence does not demonstrate that a 30 percent rating is 
warranted.  In addition to there being few, if any, symptoms 
required for a 30 percent rating, the veteran has conceded 
that his psychiatric disorder has never impaired his ability 
to work.  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  For the reasons 
above, the Board finds that the preponderance of the evidence 
is against the claim and the benefit of the doubt doctrine is 
not for application. 

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

The claim for an evaluation higher than 10 percent for 
anxiety disorder is denied.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals



 

